Title: From Alexander Hamilton to Benjamin Lincoln, 27 June 1792
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury DepartmentJune 27 1792.
Sir

I have before me your letter of the 6th instant. I refer you to the 45th Section of the Act, commonly called the Excise law, where you will find a penalty of five hundred Dollars, for making use of untrue certificates. This Section would be applicable in the case you state, as the certificate accompanying the Rum must be deemed untrue relatively to the article.
I am of opinion that, though there may be a hardship in the case, you cannot dispense with the duty on the Coffee upon re-importation.
With great consideration,   I am, Sir,
Benjamin Lincoln Esqr. Boston.

